 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

WESTERN DIVISION
UNITED STATES OF AMERICA, ) Case No. 1:96 CR 403-2
)
)
Plaintiff, ) JUDGE DONALD C. NUGENT
-VS- )
) MEMORANDUM OPINION
RICHARD STONE, ) AND ORDER
)
Defendant. )

This case is before the Court on Defendant, Richard Stone’s Motion for Modification or
Reduction of Sentence pursuant to 28 U.S.C. § 2255. (ECF # 539). Mr. Hill has filed three prior
§ 2255 motions to vacate. (ECF #436, 489,518). Section 2255 provides that:

A second or successive motion must be certified as provided in section 2244 by a panel
of the appropriate court of appeals to contain —

(1) newly discovered evidence that, if proven and viewed in light of the
evidence as a whole, would be sufficient to establish by clear and
convincing evidence that no reasonable factfinder would have found
the movant guilty of the offense; or

(2) a new rule of constitutional law, made retroactive to cases on
collateral review by the Supreme Court, that was previously
unavailable.

See 28 U.S.C. § 2255(h).

Because Mr. Stone has failed to receive authorization from the Sixth Circuit to file this

successive § 2255 motion, the motion may not be reviewed by the Court at this juncture.

 
 

Therefore, the Clerk of Court is directed to transfer Mr. Hill’s instant motion to the Sixth Circuit
Court of Appeals pursuant to In re Sims, 111 F.3d 45, 47 (6th Cir. 1997).

IT IS SO ORDERED.

/s/ Donald C. Nugent
Donald C. Nugent
United States District Judge

 

Date: February 20, 2020

 
